PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                      No. 20-1224
                      ___________

            IN RE: KAREEM SAMPSON,
                                   Petitioner
       ____________________________________

 On Petitioner’s application pursuant to 28 U.S.C. §§ 2244
   and 2255(h) to file a second or successive motion to
    vacate sentence under 28 U.S.C. § 2255, related to
    E.D. Pa. No. 2-11-cr-00394 before the Honorable
             Cynthia M. Rufe, District Judge


 Before: JORDAN, KRAUSE and MATEY, Circuit Judges

             (Opinion filed: March 25, 2020)
               ______________________

               OPINION OF THE COURT
               ______________________


Kareem Sampson, Appellant Pro Se
P.O. Box 5000
Greenville, IL, 62246
PER CURIAM

       Kareem Sampson has filed an application pursuant to
28 U.S.C. §§ 2244 and 2255(h) seeking permission to file a
second or successive § 2255 motion to vacate, set aside, or
correct his federal sentence. For the reasons below, we will
deny the application. 1


        In 2014, Sampson pleaded guilty in the United States
District Court for the Eastern District of Pennsylvania to
possession of a firearm by a felon in violation of 18 U.S.C.
§ 922(g)(1). His plea agreement included a waiver of his
right to appeal and limited any collateral challenge to claims
of ineffective assistance of counsel. The District Court
denied his subsequent motion to withdraw his guilty plea and
sentenced him to fifteen years in prison. On direct appeal, we
concluded that Sampson knowingly and voluntarily waived
his right to appeal his guilty plea and that enforcement of that
waiver would not work a miscarriage of justice. United
States v. Sampson, 684 F. App’x 177 (3d Cir. 2017).
Sampson then filed a motion pursuant to 28 U.S.C. § 2255.
In April 2019, the District Court denied the motion,
concluding that his § 2255 claims were waived or meritless.
Sampson asserts that he had not received the order denying
his § 2255 motion when he filed a motion to amend his


       1
        Although we are directed to rule on an application
like Sampson’s within thirty days of its filing, see 28 U.S.C.
§ 2244(b)(3)(D), the time limit is advisory and not
mandatory. See In re Hoffner, 870 F.3d 301, 307 n.11 (3d
Cir. 2017).



                               2
§ 2255 motion in September 2019. After learning that his
§ 2255 motion had been denied, Sampson filed this
application.


        Because Sampson’s prior § 2255 motion was denied
on the merits, he needs our permission to file a second or
successive § 2255 motion. See United States v. Roberson,
194 F.3d 408, 411 (3d Cir. 1999). To obtain our certification,
Sampson must show that his proposed § 2255 motion
contains: “(1) newly discovered evidence that, if proven and
viewed in light of the evidence as a whole, would be
sufficient to establish by clear and convincing evidence that
no reasonable factfinder would have found the movant guilty
of the offense; or (2) a new rule of constitutional law, made
retroactive to cases on collateral review by the Supreme
Court, that was previously unavailable.”           28 U.S.C.
§ 2255(h). An applicant must make a prima facie showing
that these requirements are met.            See 28 U.S.C.
§ 2244(b)(3)(C); In re Hoffner, 870 F.3d 301, 306-07 (3d Cir.
2017).


       We understand Sampson to be invoking § 2255(h)(2),
as he does not discuss any new evidence and seeks to bring a
claim based on the Supreme Court’s recent opinion in Rehaif
v. United States, 139 S. Ct. 2191 (2019). Thus, Sampson
must show that his proposed claim relies on a new rule of
constitutional law, that this law has been made retroactive to
cases on collateral review by the Supreme Court, and that the
claim was not previously available. See Tyler v. Cain, 533
U.S. 656, 662 (2001).




                              3
        In Rehaif, the defendant, like Sampson, was charged
with violating 18 U.S.C. § 922(g). Both were prohibited from
possessing guns, Rehaif as an alien unlawfully in the United
States, see § 922(g)(5)(A), and Sampson as one who had been
convicted of a crime punishable by more than one year in
prison. See § 922(g)(1). The trial court in Rehaif had
instructed the jury that the Government did not need to prove
that Rehaif knew that he belonged to the relevant class of
persons barred from possessing firearms, i.e., that he was an
alien unlawfully in the United States. Id. at 2194. The
Supreme Court held, however, that the Government must
prove that a defendant charged with violating § 922(g) knew
both that he possessed a firearm and that he belonged to the
relevant class of persons barred from possessing a firearm.
Id. at 2200.


        Sampson’s claim fails to meet the standard for
certification of a second or successive § 2255 motion. First
and foremost, Rehaif did not state a rule of constitutional law
at all. Rather, it addressed what the statutes enacted by
Congress require for a conviction under 18 U.S.C. §§ 922(g)
and 924(a)(2). Specifically, Rehaif addressed what it means
for someone to have “knowingly” violated § 922(g). 2 Id. at


       2
         We note that Sampson’s application suggests he may
misapprehend Rehaif’s rule. At times, anyway, he argues that
he did not know that he possessed a firearm because it was
found under the seat in his girlfriend’s car, which he was
driving. As noted above, the Court in Rehaif was concerned
about whether the defendant knew that he belonged to the
relevant class of persons barred from firearm possession. At
the time of Sampson’s guilty plea, the Government was



                              4
2195-96. At all events, it did not set forth a new rule of
constitutional law as contemplated by § 2255(h). See In re
Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (per curiam)
(concluding that Rehaif construed the text of § 922(g) to
mean that “the government must prove that the defendant
knew he violated each of the material elements of § 922(g).”).
Indeed, the Supreme Court mentioned the Constitution only
once in the opinion announcing its decision and that mention
came when the Court was explaining why the word
“knowingly” in the statute did not modify the statute’s
jurisdictional element. Rehaif, 139 S. Ct. at 2196. Sampson
asserts that the Supreme Court in Rehaif overturned a long-
established interpretation of an important criminal statute.
That may be, see id. at 2201 (Alito, J. dissenting), but that
does not transform its decision into a rule of constitutional
law. 3




already required to prove beyond a reasonable doubt that
Sampson knowingly possessed a firearm. Sampson was
informed of this requirement during his plea colloquy and
agreed that he was guilty of knowingly possessing a firearm
as a felon.
      3
          As another court of appeals recently wrote, see
Palacios, 931 F.3d at 1315, even if Rehaif had set forth a new
rule of constitutional law, it would need to be made
retroactive to cases on collateral review by the Supreme
Court. See Tyler, 533 U.S. at 663; see also Hoffner, 870 F.3d
at 307 (“The Supreme Court itself must issue the retroactivity
decision, either expressly or through a series of decisions.”).
But, as we have indicated, the Supreme Court did not



                              5
       Because Sampson has not made the required prima
facie showing that his claim rests on a new, retroactively
applicable rule of constitutional law, we will deny his
application to file a second or successive motion to vacate his
sentence.




announce any rule of constitutional law at all.



                               6